August 15, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE:Forum Funds (the "Registrant"): Fountainhead Special Value Fund (File Nos. 811-03023 and 002-67052) Dear Sir or Madam: Pursuant to Regulation 14C promulgated under the Securities Exchange Act of 1934, as amended,transmitted herewith on behalf of the Registrant, is a copy of a preliminary Information Statement for shareholders of the Fountainhead Special Value Fund (the “Fund”), a series of the Registrant. The purpose of the Information Statement is to provide shareholders of the Fund with information regarding the liquidation and termination of the Fund. The liquidation and termination of the Fund was approved by the Board of Trustees of the Trust at an in-person meeting held on July 25, 2013. If you have any questions or comments concerning the foregoing, please contact the undersigned at (207) 347-2075 Very truly yours, /s/ David Faherty David Faherty cc. Stacy L. Fuller, Esq. K&L Gates LLP
